DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-12 and 16-19 are pending and have been examined in this application. 
Claims 1 is currently amended; claims 5 and 11 are original; claims 2-4, 6-10, 12, 16-19 were previously presented; claims 13-15 are canceled;
Claims 1-12 and 16-19 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 12/31/2018 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 06/30/2022 are moot based on the current rejection necessitated by the amendment to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for the flowing reasons: 	The terms “a first drive bearing”, “the N-1 other drive bearings” and “chain of the N drive bearing” renders the claim indefinite because the recitation is creating the ambiguity as to how many drive bearings are being claimed. The Examiner suggest that claim should be rewritten to remove the form of equation or change the entire language in a equation format. The Applicant may call the Examiner to further discuss the language.
Dependent claims not cited above are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 16-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wright (U.S. Pat. Pub. No. 20090197516 A1).
	Regarding claim 1, Wright teaches a device for packing and extending a hose for supplying conditioned air to an aircraft on the ground or to any other interior space, said device comprising:
 	(a) a tubular housing (Wright; 80) extending along a longitudinal axis, Z, and comprising a free and open first end, said tubular housing allowing packing,
 	(b) a hose (Wright; 42) comprising a downstream end which is free and an upstream end which can be connected in fluid communication with a conditioned air unit and which is away from the first end of the housing,
(c) a drive system (Wright; 74) comprising N drive bearings (Wright; bearings of 134) distributed around a perimeter of the hose and situated adjacent to the first end of the housing, the rotation of the N drive bearings making it possible to control, in a first direction of rotation, the extension and, in a second direction of rotation, the contraction of the hose between,
		(i) a contracted configuration [Wright; 0033 or Fig. 11C] in which the downstream end of the hose is situated in the housing and adjacent to the first end of the housing, and
 		(ii) an extended configuration [Wright; 11B] in which the downstream end (Wright; 48) of the hose is out of the housing and away from the first end of the housing, 	characterized in that, the drive system comprises N = 4 to 8 drive bearings and defining four drive bearings, six drive bearings, seven drive bearings or eight drive bearings, respectively, the N= 4 to 8 drive bearings arranged around  and each at right angles to the longitudinal axis, Z, the first drive bearing (Wright; one of 160, 152 connected to 118) of the drive system being linked off-axis relative to the longitudinal axis to a motor (Wright; 118) capable of controlling transmitting rotary power for rotation about a first bearing drive axis (Wright; axis of one of the bearing of 1347) of the first bearing drive, the first drive bearing being linked in series to the N - 1 other drive bearings by rotation joints (Wright; joints 134) allowing the transmission of a rotation from the first drive bearing to the N - 1 other drive bearings of the drive system, the Nth drive bearing of the drive system being itself linked by a rotation joint to the first drive bearing, thus forming a closed chain of N drive bearings linked to one another by N rotation joints, the closed chain surround the longitudinal axis.
 	Regarding claim 2, Wright teaches the drive system has the four, the six, or the eight drive bearings (Wright; bearings of 134) and wherein the rotation joints (Wright; joints of 134) are universal joints.
 	Regarding claim 3, Wright teaches comprising the rotation joints (Wright; joints of 134) are selected from among the homokinetic joints.
Regarding claim 7, Wright teaches each of the N drive bearings of the drive system is coupled to a return bearing by a belt (Wright; 154) provided with outer protuberances (Wright; 229) whose translation in one direction or in the other depending on the direction of rotation of the corresponding drive bearing applies a friction to an outer surface of the hose which thus makes it possible to control the extension or the retraction thereof.
Allowable Subject Matter
Claims 4-6, 8-12 and 16-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631